Exhibit 10.7

ISDA®

International Swaps and Derivatives Association, Inc.

CREDIT SUPPORT ANNEX

to the Schedule to the

ISDA MASTER AGREEMENT

dated as March 31, 2008

between

CREDIT SUISSE INTERNATIONAL (“Party A”)

and

FIFTH THIRD AUTO TRUST 2008-1 (“Party B”)

This Annex supplements, forms part of, and is subject to, the ISDA Master
Agreement referred to above (this “Agreement”), is part of its Schedule and is a
Credit Support Document under this Agreement with respect to Party A.

Accordingly, the parties agree as follows:

Paragraphs 1 - 12. Incorporation

Paragraphs 1 through 12 inclusive of the ISDA Credit Support Annex (Bilateral
Form) (ISDA Agreements Subject to New York Law Only) published in 1994 by the
International Swaps and Derivatives Association, Inc. are incorporated herein by
reference and made a part hereof:

Paragraph 13. Elections and Variables

 

(a)

Security Interest for “Obligations”. The term “Obligations” as used in this
Annex includes no additional obligations of Secured Party and, for purposes of
the definition of Obligations in Paragraph 12, includes no additional
obligations of Pledgor.

 

(b)

Credit Support Obligations.

(i) Delivery Amount, Return Amount and Credit Support Amount.

(A) “Delivery Amount” will apply except that the words “upon a demand made by
the Secured Party on or promptly following a Valuation Date” shall be deleted
and replaced by the words “on each Valuation Date” and the sentence beginning
“Unless otherwise specified in Paragraph 13” shall be deleted in its entirety
and replaced with the following:

“The “Delivery Amount” applicable to the Pledgor for any Valuation Date will
equal the greatest of:



--------------------------------------------------------------------------------

  (1)

the amount by which the Moody’s Credit Support Amount exceeds the Value
(determined using the Moody’s Valuation Percentages) as of that Valuation Date
of the Posted Credit Support held by the Secured Party; and

 

  (2)

the amount by which the S&P Credit Support Amount exceeds the S&P Value as of
that Valuation Date of the Posted Credit Support held by the Secured Party; and

if, on any Valuation Date, the Delivery Amount equals or exceeds the Pledgor’s
Minimum Transfer Amount, the Pledgor will transfer to the Secured Party
sufficient Eligible Credit Support to ensure that, immediately following such
transfer, the Delivery Amount shall be zero.

(B) Paragraph 3(b) (Return Amount) shall apply, except that the sentence
beginning “Unless otherwise specified in Paragraph 13” shall be deleted in its
entirety and replaced by the following:

“The “Return Amount” applicable to the Secured Party for any Valuation Date will
equal the least of:

 

  (1)

the amount by which the Value (determined using the Moody’s Valuation
Percentages) as of that Valuation Date of the Posted Credit Support held by the
Secured Party exceeds the Moody’s Credit Support Amount for such Valuation Date;
and

 

  (2)

the amount by which (a) the S&P Value as of that Valuation Date of the Posted
Credit Support held by the Secured Party exceeds the S&P Credit Support Amount
for such Valuation Date.

In no event shall the Secured Party be required to transfer any Posted Credit
Support under Paragraph 3(b) if, immediately following such transfer, the
Delivery Amount would be greater than zero.

(C) “Credit Support Amount” (x) means the S&P Credit Support Amount or the
Moody’s Credit Support Amount, as applicable, in each case as calculated on a
daily basis by the Valuation Agent.

 

2



--------------------------------------------------------------------------------

(ii) Eligible Collateral. The following items will qualify as “Eligible
Collateral”:

 

          Valuation Percentage:*             Moody’s First
Trigger Event     Moody’s
Second
Trigger Event     S&P
Approved Ratings
Downgrade     S&P Required
Ratings
Downgrade  

(A)

  

Cash: US Dollars in depository account form.

   100 %   100 %   100 %   80 %

(B)

  

U.S. Treasury Securities: negotiable debt obligations issued by the U.S.
Treasury Department (“Treasuries”) having a remaining maturity of up to and not
more than 1 year.

   100 %   100 %   98.9 %   79.1 %

(C)

  

Treasuries having a remaining maturity of greater than 1 year but not more than
10 years.

   100 %   99% (1-2yr)

98% (2-3yr)

97%(3-5yr)

96% (5-7yr)

94% (7-10yr)

 

 

 

 

 

  98.04% (1-5yr)

92.59% (5-10yr)

 

 

  78.43% (1-5yr)
74.07% (5-10yr)  
 

(D)

  

Treasuries having a remaining maturity of greater than 10 years

   100 %   90% (10-20yr)

88% (>20yr)

 

 

  86.9%(10-20yr)
84.6%(>20yr)  
    69.52% (10-20yr)
64.00%(>20yr)  
 

(E)

  

Agency Securities: negotiable debt obligations of the Federal National Mortgage
Association (FNMA), Federal Home Loan Mortgage Corporation (FHLMC), Federal Home
Loan Banks (FHLB), Federal Farm Credit Banks (FFCB), Student Loan Marketing
Association (SLMA), Tennessee Valley Authority (TVA) (collectively, “Agency
Securities”) having a remaining maturity of not more than 1 year.

   100 %   99 %   98.5 %   78.43 %

(F)

  

Agency Securities having a remaining maturity of greater than 1 year but not
more than 5 years.

   100 %   98% (1-2yr)


97% (2-3yr)
96% (3-5yr)

 


 
 

  98.04 %   78.43 %

(G)

  

Agency Securities having a remaining maturity of greater than 5 years but not
more than 10 years.

   100 %   94% (5-7yr)

93% (7-10yr)

 

 

  92.59 %   74.07 %

(H)

  

Agency Securities having a remaining maturity of greater than 10 years but not
more than 20 years.

   100 %   89 %   81.6 %   65.28 %

(I)

  

Agency Securities having a remaining maturity of greater than 20 years but not
more than 30 years.

   100 %   87 %   81.6 %   65.28 %

(J)

  

FHLMC Certificates. Mortgage participation certificates issued by FHLMC
evidencing

   81.9 %   81.9 %   86.4 %   69.12 %

 

3



--------------------------------------------------------------------------------

          Valuation Percentage:*             Moody’s First
Trigger Event     Moody’s
Second
Trigger Event     S&P
Approved Ratings
Downgrade     S&P Required
Ratings
Downgrade     

undivided interests or participations in pools of first lien conventional or
FHA/VA residential mortgages or deeds of trust, guaranteed by FHLMC, and having
a remaining maturity of not more than 30 years.

        

(K)

  

FNMA Certificates. Mortgage-backed pass-through certificates issued by FNMA
evidencing undivided interests in pools of first lien mortgages or deeds of
trust on residential properties, guaranteed by FNMA, having a remaining maturity
of not more than 30 years.

   81.9 %   81.9 %   86.4 %   69.12 %

(L)

  

GNMA Certificates. Mortgage-backed pass-through certificates issued by private
entities, evidencing undivided interests in pools of first lien mortgages or
deeds of trust on single family residences, guaranteed by the Government
National Mortgage Association (GNMA) with the full faith and credit of the
United States, and having a remaining maturity of not more than 30 years.

   81.9 %   81.9 %   86.4 %   69.12 %

(M)

  

Commercial Paper. Commercial Paper with a rating of at least P-1 by Moody’s and
at least A-1+ by S&P and having a remaining maturity of not more than 30 days.

   80 %   80 %   99.0 %   79.20 %

(N)

  

Other. Other items of Credit Support approved by each applicable rating agency
with such valuation percentages as determined by each applicable rating agency.

   % to be
determined  
    % to be
determined  
    % to be
determined  
    % to be
determined  
 

 

*

The Valuation Percentage shall equal the percentage specified under such Rating
Agency’s name above. If Party A is rated by more than one Rating Agency
specified above, the Valuation Percentage shall equal the lowest of the
applicable percentages specified above.

 

**

A parenthetical in the form of (a-b yr) means a security having a remaining
maturity greater than or equal to a years and less than b years.

 

***

For Cash, the amount thereof: multiplied, in the case of the S&P Value, if an
S&P Required Ratings Downgrade has occurred and been continuing for at least 10
Local Business Days, by the S&P Required Ratings Downgrade Valuation Percentage
set forth in paragraph 13(b)(ii) above.

Notwithstanding the Valuation Percentages set forth in the preceding table, upon
the first Transfer of Eligible Collateral under this Annex, the Pledgor may with
the consent of Party B (which consent will not be unreasonably withheld), at the
Pledgor’s expense, revise the Valuation Percentages in relation to

 

4



--------------------------------------------------------------------------------

(B) through (M) above, subject to the Rating Agency Condition, and, such
Valuation Percentages shall supersede those set forth in the preceding table.

There shall be no “Other Eligible Support” for Party A for purposes of this
Annex.

 

  (iii)

Thresholds.

 

  (A)

“Independent Amount” means with respect to Party A: Not Applicable.

“Independent Amount” means with respect to Party B: Not Applicable.

 

  (B)

“Threshold” means with respect to Party A: Infinity; provided that for (a) so
long as the Moody’s First Rating Trigger Requirements apply and either (i) the
Moody’s First Rating Trigger Requirements have applied since this Annex was
executed or (ii) at least 30 Local Business Days have elapsed since the last
time the Moody’s First Rating Trigger Requirements did not apply, the Threshold
shall be zero; or (b) so long as an S&P Approved Ratings Downgrade has occurred
and has been continuing for at least 10 Local Business Days or since this Credit
Support Annex was executed, the Threshold shall be zero; or (c) so long as an
S&P Required Ratings Downgrade has occurred and has been continuing for at least
10 Local Business Days or since this Credit Support Annex was executed, the
Threshold shall be zero.

“Threshold” means with respect to Party B: Not Applicable.

 

  (C)

“Minimum Transfer Amount” means with respect to Party A $50,000.

“Minimum Transfer Amount” means with respect to Party B $50,000.

 

  (D)

Rounding. The Delivery Amount will be rounded up and the Return Amount will be
rounded down to the nearest integral multiple of $10,000.00, respectively.

 

(c)

Valuation and Timing.

 

  (i)

“Valuation Agent” means Party A; provided, however, that if an Event of Default
shall have occurred with respect to which Party A is the Defaulting Party,
Party B shall have the right to designate as Valuation Agent an independent
party, reasonably acceptable to Party A, the cost for which shall be borne by
Party A. All calculations by the Valuation Agent must be made in accordance with
standard market practice, including, in the event of a dispute as to the Value
of any Eligible Credit Support or Posted Credit Support, by making reference to
quotations received by the Valuaton Agent from one or more pricing sources.

 

  (ii)

“Valuation Date” means: each Local Business Day.

 

  (iii)

“Valuation Time” means the close of business on the Local Business Day before
the Valuation Date or date of calculation; provided that the calculations of
Value and Exposure will be made as of approximately the same time on the same
date.

 

5



--------------------------------------------------------------------------------

  (iv)

“Notification Time” means 1:00 p.m., New York time, on a Local Business Day.

 

(d)

Conditions Precedent. No event shall constitute a “Specified Condition”.

 

(e)

Substitution.

 

  (i)

“Substitution Date” means the Local Business Day in New York on which the
Secured Party is able to confirm irrevocable receipt of the Substitute Credit
Support, provided that (x) such receipt is confirmed before 3:00 p.m. (New York
time) on such Local Business Day in New York and (y) the Secured Party has
received, before 1:00 p.m. (New York time) on the immediately preceding Local
Business Day in New York, the notice of substitution described in Paragraph
4(d)(i).

 

  (ii)

Consent. The Pledgor is not required to obtain the Secured Party’s consent for
any substitution pursuant to Paragraph 4(d).

 

(f)

Dispute Resolution.

 

  (i)

“Resolution Time” means 1:00 p.m., New York time, on the Local Business Day
following the date on which a notice is given that gives rise to a dispute under
Paragraph 5.

 

  (ii)

Value. For the purpose of Paragraphs 5(i)(C) and 5(ii), the Value of Posted
Credit Support will be calculated as follows: for Cash, the U.S. dollar value
thereof (except as modified below), and for each item of Eligible Collateral
(except for Cash), an amount in U.S. dollars equal to the sum of (x) the product
of (i) either (A) the bid price for such security quoted on such day by a
principal market-maker for such security selected in good faith by the Secured
Party or (B) the most recent publicly available bid price for such security as
reported by a quotation service or in a medium selected in good faith and in a
commercially reasonable manner by Secured Party, multiplied by (ii) the
percentage figure listed in Paragraph 13(b)(ii) hereof with respect to such
security and (y) the accrued interest on such securities (except to the extent
Transferred to the Pledgor pursuant to Paragraph 6(d)(ii) or included in the
applicable price referred to in the immediately preceding clause (x)) as of such
date.

For Cash, the amount thereof: multiplied, in the case of the S&P Value, if an
S&P Required Ratings Downgrade has occurred and been continuing for at least 10
Local Business Days, by the S&P Required Ratings Downgrade Valuation Percentage
set forth in paragraph 13(b)(iii) above.

 

  (iii)

Alternative. The provisions of Paragraph 5 will apply.

 

(g)

Holding and Using Posted Collateral.

 

  (i)

Eligibility to Hold Posted Collateral; Custodians. Secured Party will not be
entitled to hold Posted Collateral itself, and instead the Secured Party will be
entitled to hold Posted Collateral through the Indenture Trustee which Posted
Collateral (i) shall not be commingled or used with any other asset held by the
Indenture Trustee but shall be held

 

6



--------------------------------------------------------------------------------

 

in a separate trust account for this purpose only and (ii) shall not be
transferred to any other person or entity but Party A pursuant to the provisions
herein except (x) in any case contemplated by Paragraph 8(a) of this Annex with
respect to Party A or (y) as directed by Party A; provided, however, that if the
Indenture Trustee does not have a short-term debt rating of at least “A-1” by
S&P, then, within 60 days, a third party custodian organized under the laws of
the United States maintaining the account with a domestic office with a
short-term debt rating of at least “A-1” by S&P must hold such Posted
Collateral.

 

  (ii)

Use of Posted Collateral. The provisions of Paragraph 6(c) will not apply to
Secured Party and without prejudice to Secured Party’s rights under Paragraph 8
of the Credit Support Annex, Secured Party will not take any action specified in
such Section 6(c).

 

(h)

Distributions and Interest Amount.

 

  (i)

The “Interest Rate”, with respect to Eligible Collateral in the form of Cash,
for any day, will be the rate of interest actually received on such Cash.

 

  (ii)

The “Transfer of Interest Amount” will be made within 3 Local Business Days
after the last Local Business Day of each calendar month in an amount not to
exceed the interest actually received.

 

  (iii)

Alternative Interest Amount. The provisions of Paragraph 6(d)(ii) will apply.

 

(i)

Additional Representations. None.

 

(j)

Other Eligible Support and Other Posted Support. Not Applicable.

 

(k)

Demands and Notices. All demands, specifications and notices made by a party to
this Annex will be made to the following:

 

Party A:

  

As set forth in the Schedule.

Party B:

  

As set forth in the Schedule.

 

(l)

Addresses for Transfers.

 

Party A:

  

To be provided in written instructions at time of request for Transfer.

Party B:

  

Contact Indenture Trustee in the event Transfers are required.

 

(m)

Other Provisions.

 

  (i)

This Credit Support Annex is a Security Agreement under the New York UCC.

 

  (ii)

Paragraph 1(b) of this Annex is amended by deleting it and restating it in full
as follows:

“(b) Secured Party and Pledgor. All references in this Annex to the “Secured
Party” mean Party B, and all references in this Annex to the “Pledgor” mean
Party A; provided, however, that if Other Posted Support is held by Party B, all
references herein to the

 

7



--------------------------------------------------------------------------------

Secured Party with respect to that Other Posted Support will be to Party B as
the beneficiary thereof and will not subject that support or Party B as the
beneficiary thereof to provisions of law generally relating to security
interests and secured parties.”

 

  (iii)

Paragraph 2 of this Annex is amended by deleting the first sentence thereof and
restating that sentence in full as follows:

“Party A, as the Pledgor, hereby pledges to Party B, as the Secured Party, as
security for the Pledgor’s Obligations, and grants to the Secured Party a first
priority continuing security interest in, lien on and right of Set-off against
all Posted Collateral Transferred to or received by the Secured Party
hereunder.”

 

  (iv)

Only Party A makes the representations contained in Paragraph 9 of this Annex.

 

  (v)

Paragraph 12 of this Annex is amended by deleting the definitions of “Pledgor”
and “Secured Party” and replacing them with the following:

“‘Secured Party’ means Party B.

‘Pledgor’ means Party A.”

 

  (vi)

Paragraph 12 is hereby amended by adding, in alphabetical order, the following:

“Moody’s” means Moody’s Investor Services, Inc., or any successor to the rating
business of such entity.”

“S&P” means Standard and Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc., or any successor to the rating business of such entity.”

 

  (vii)

Notwithstanding anything to the contrary in Paragraph 10, the Pledgor will be
responsible for, and will reimburse the Secured Party for all transfer and other
taxes and other costs involved in any Transfer of Eligible Collateral.

 

(n)

S&P Criteria

“S&P Credit Support Amount” means, if the Threshold is zero for any Valuation
Date, (a) if an S&P Approved Ratings Downgrade has occurred and has continued
for 10 Local Business Days or since this Annex was executed, the Exposure;
(b) if an S&P Required Ratings Downgrade has occurred and has continued for 10
Local Business Days, an amount equal to 125% of the Exposure or (c) if the
Threshold is Infinity, zero.

“S&P Value” means, on any date and with respect to any Eligible Collateral, the
product of (A) the bid price (or face value with respect to Cash) obtained by
the Valuation Agent for such Eligible Collateral and (B)(i) if the S&P Approved
Ratings Downgrade has occurred and been continuing for at least 10 Local
Business Days or since this Annex was executed, the S&P Approved Ratings
Downgrade Valuation Percentage or (ii) if a S&P Required Ratings Downgrade has
occurred and been continuing for at least 10 Local Business Days, S&P Required
Ratings Downgrade Valuation Percentage, as applicable, for such Eligible
Collateral set forth in Paragraph 13(b)(ii). For purposes here, for Cash: the
amount thereof: multiplied, in the case of the S&P Value, if an S&P Required
Ratings Downgrade has occurred and been continuing for at

 

8



--------------------------------------------------------------------------------

least 10 Local Business Days, by the S&P Required Ratings Downgrade Valuation
Percentage set forth in paragraph 13(b)(ii) above

 

(o)

Moody’s Ratings Criteria.

“Moody’s First Trigger Event” means that no Relevant Entity has credit ratings
from Moody’s at least equal to the Moody’s First Trigger Ratings Threshold.

“Moody’s First Trigger Ratings Threshold” means, with respect to Party A, the
guarantor under an Eligible Guarantee or an Eligible Replacement, (i) if such
entity has a short-term unsecured and unsubordinated debt rating from Moody’s, a
long-term unsecured and unsubordinated debt rating or counterparty rating from
Moody’s of “A2” and a short-term unsecured and unsubordinated debt rating from
Moody’s of “Prime-1”, or (ii) if such entity does not have a short-term
unsecured and unsubordinated debt rating or counterparty rating from Moody’s, a
long-term unsecured and unsubordinated debt rating or counterparty rating from
Moody’s of “A1”.

“Moody’s Second Trigger Event” means that no Relevant Entity has credit ratings
from Moody’s at least equal to the Moody’s Second Trigger Ratings Threshold.

“Moody’s Second Trigger Ratings Threshold” means, with respect to Party A, the
guarantor under an Eligible Guarantee or an Eligible Replacement, (i) if such
entity has a short-term unsecured and unsubordinated debt rating from Moody’s, a
long-term unsecured and unsubordinated debt rating or counterparty rating from
Moody’s of “A3” and a short-term unsecured and unsubordinated debt rating from
Moody’s of “Prime-2”, or (ii) if such entity does not have a short-term
unsecured and unsubordinated debt rating from Moody’s, a long-term unsecured and
unsubordinated debt rating or counterparty rating from Moody’s of “A3”.

Moody’s Credit Support Amount. With respect to a Moody’s First Trigger Event or
a Moody’s Second Trigger Event relating to an action taken by Moody’s, the
“Credit Support Amount” shall mean with respect to a Pledgor on a Valuation Date
the sum of:

 

  (i)

With respect to a Moody’s First Trigger Event:

The greater of (A) $0 and (B)(I) the Secured Party’s Exposure, plus (II) the
Notional Amount times the relevant percentage set out in Table B below.

 

  (ii)

With respect to a Moody’s Second Trigger Event:

The greater of (A) $0, (B) the amount owed by Party A on the next Payment Date
(as such term is defined in the Confirmation for each outstanding Transaction
under this Agreement) and (C)(I) the Secured Party’s Exposure plus (II) the
Notional Amount times the relevant percentage set out in Table B below.

 

9



--------------------------------------------------------------------------------

TABLE B

 

Weighted Average Life of
Hedge in Years

   Moody’s First Trigger
Event has Occurred     Moody’s Second Trigger Event
has Occurred  

1

   0.15 %   0.50 %

2

   0.30 %   1.00 %

3

   0.40 %   1.50 %

4

   0.60 %   1.90 %

5

   0.70 %   2.40 %

6

   0.80 %   2.80 %

7

   1.00 %   3.20 %

8

   1.10 %   3.60 %

9

   1.20 %   4.00 %

10

   1.30 %   4.40 %

11

   1.40 %   4.70 %

12

   1.50 %   5.00 %

13

   1.60 %   5.40 %

14

   1.70 %   5.70 %

15

   1.80 %   6.00 %

16

   1.90 %   6.30 %

17

   2.00 %   6.60 %

18

   2.00 %   6.90 %

19

   2.00 %   7.20 %

20

   2.00 %   7.50 %

21

   2.00 %   7.80 %

22

   2.00 %   8.00 %

23

   2.00 %   8.00 %

24

   2.00 %   8.00 %

25

   2.00 %   8.00 %

26

   2.00 %   8.00 %

27

   2.00 %   8.00 %

28

   2.00 %   8.00 %

29

   2.00 %   8.00 %

30

   2.00 %   8.00 %

 

10



--------------------------------------------------------------------------------

Accepted and agreed:

 

CREDIT SUISSE INTERNATIONAL     FIFTH THIRD AUTO TRUST 2008-1 By:   /s/ Marisa
Scauzillo     By:   Wilmington Trust Company,   Name: Marisa Scauzillo       not
in its individual capacity   Title:   Authorized Signatory       but solely in
its capacity   Date: March 31, 2008       as Owner Trustee By:   /s/ Marleen
Nobile     By:   /s/ J. Christopher Murphy   Name: Marleen Nobile       Name: J.
Christopher Murphy   Title:   Authorized Signatory       Title:   Financial
Services Officer   Date: March 31, 2008       Date: March 31, 2008